﻿101.	O temporal O mores! We could not have found a better place than this nor could we have selected a better occasion than this to take up again this cry of alarm, more than 20 centuries after Cicero, in view of the present way social, political and economic world mores are developing.
102. By your leave, may I first recall here, by way of explaining our attitude, a text which is well known and reads as follows:
"We, the peoples of the United Nations, determined to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and
to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and
to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and
to promote social progress and better standards of life in larger freedom,
and for these ends
to practice tolerance and live together in peace with one another as good neighbours, and
to unite our strength to maintain international peace and security, and
to ensure, by the acceptance of principles and the institution of methods, that armed force shall not be used, save in the common interest, and
to employ international machinery for the promotion of the economic and social advancement of all peoples,
have resolved to combine our efforts to accomplish these aims".
Thus our elders express themselves in the Preamble to the Charter of the United Nations, which was signed on 26 June 1945.
103.	It is true that there is many a slip 'twixt cup and lip. And this may continue to be so as long as nations remain what they are.
104.	It is true also that the history of mankind has always been that of a permanent struggle between the wisdom and the folly of men. But more than at any other time in history, we consider that today it is essential that one day man brings his wisdom up to the level of his power if he wishes to save the world.
105.	O temporal O mores! That cry alarm is amply justified by the lowering of morals in the present-day world. The mind of any thinking man is completely disturbed at the present time. It would seem, as has been frequently said, that the origin of this unusual mental crisis should be seen as the giddy, almost anarchic, development of technology and science, which enslave the men they were designed to serve. And they have engendered a consumer society which makes man more selfish, which reinforces the egocentricity of nations and exacerbates the excessive cult of material wealth and the desperate search for profit.
106.	Man is disoriented by so much immoderation and has sought evasion in many ways. Hence, we have a excessive consumption of all sorts of stimulants such as alcohol, drugs, erotic films and pornography, sexual perversion, excess of speed, bright lights and noise. All these are factors which favour the decline of morality and the increase of criminality.
107.	Man, now appears, because of the progress of science, to be capable of a number of technological achievements and of responding to all the technical problems that exist; but he is so lamentably disarmed in the face of purely human problems such as racism, hunger, the environment, social justice, peace. Our technical civilization seems even to have further complicated these problems without having been able to give human wisdom new means of resolving them.
108.	O temporal O mores! That cry is also amply justified in the face of our incapacity to resolve international political problems.
109.	Let us take a look together at the situation of our Organization, without flattering ourselves. Theoretically, the United Nations should be resorted to whenever any serious crisis appears on the international scene. Unfortunately, we must painfully recognize that the role of the United Nations and of international organizations remains a desperately secondary one.
110.	Just as it was between the two world wars, when major conflicts such as the war in Spain, the Japanese attack against China, the aggressions of Nazi Germany, were not submitted to the League of Nations, similarly no decisive role was played by the United Nations in settling the two Viet-Nam wars, the conflicts in Nigeria and in Pakistan, or even the Cuban crisis. But even worse, the resolutions of the United Nations on the Middle East, particularly the well-known resolution 242 (1967) of the Security Council, have remained a dead letter.
111.	Israel spurns the decisions of our Organization — this very Organization which gave birth to it — emboldened by the support which it invariably finds from certain great Powers.
112.	Resolution 242 (1967), once we supported it with the ultimate degree of verbal vehemence, allayed our consciences. It is not even put into effect! And even if it were put into effect, it would not solve the fundamental problem, which it completely overlooks, namely, the inalienable right of the Palestine people to existence and self-determination.
113.	In the course of a television programme, two French broadcasters imagined a tourist poster for Israel for the year 2000, which would read:
"Visit Israel and its pyramids."
114.	What appears to us as an artists' joke is perhaps already a definite plan in the minds of the international Zionists if we are not careful, as would seem to be suggested by the present gradual annexation of the West Bank through the confiscation of land by the Israeli Government, the purchase of lands by para-State organizations, such as the KKL (Jewish National Fund) and other private land speculations and transactions.
115.	This is also suggested by the geometric progression of the area covered by Israel since its creation in 1948.
116.	In fact, the evanescence of the responsibilities of the international community, the notorious impotence of the United Nations, the arrogance of power, State terrorism or preventive reprisals — which are, by the way, a concept inadmissible in international law — the occupation of foreign territories and the colonization of those territories, repression of civilian populations, denial of the rights of the disinherited Palestinian people, whose only choice is to resort to violence in the face of a self-satisfied and intransigent power, the impatience of the Arab peoples who have been despoiled and who object to the fait accompli of the occupation of their territories by force — all the conditions exist for a new armed confrontation, with incalculable consequences for international peace and security.
117.	Are we finally going to react in the proper way to prevent a conflagration which might well involve our planet's catching fire?
118.	At the risk of disappointing some and shocking others — because sometimes things have to be said if we really wish to get out of an impasse — this is how we have tried to grasp the complex problem of the Middle East.
119.	The Larousse dictionary gives the following definition of Palestine:
"A country in the Middle East between Lebanon in the north, the Dead Sea in the south, the Mediterranean in the west and the Syrian desert in the east. It is a narrow strip of land between Lebanon and the sea, and the Jordan River runs through it."
The same Larousse gives the following definition of Israel —  of course, it depends on the edition one reads:
"Israel comprises that part of Palestine where the Jewish population is predominant, but its frontiers, which are the result of an armistice, are arbitrary".
Thus, at first blush, juridically speaking, the State of Israel is-without frontiers and does not exist.
120.	We said last year, and repeat today, that we have nothing against the Jews. The sufferings that they endured are sufficiently repellent for them still to be fresh in our memories.
121.	However, we are trying objectively to analyse the facts and to arrange them logically and consistently.
122.	Representatives are aware of the Projekt Madagaskar of Hitler that Theo Denneker addressed to Rademacber in August of 1940. It was a question, no more and no less, of deporting 4 million Jews to Madagascar, At that time there were 3.8 million Malagasies, and this would have turned our island into a vast concentration camp, an enormous Jewish homeland.
123.	I do not think I am mistaken when I affirm that the Malagasy people — which has never accepted colonialism since the time of the Menalamba and the Vy Vato Sakelika, in 1947 and 1971-1972 to actual independence in 1973 —  would have had any different reactions from those of the Palestinians today. We therefore understand their plight.
124.	As Mr. Pinhas Sapir himself said, "Israel today occupies Arab territories not by force of law, but by the law of force", and that is something that we could never accept and that prompts us to support the cause of the Arab countries.
125.	But we must go further in our analysis of this puzzle.
126.	By what absurd logic, by what strange aberration, did Balfour and Britain imagine that this strip of land, this narrow strip between Lebanon and the sea, could welcome millions of Jews previously scattered throughout the world, without subsequent expansion? How could they have conceived mutatis mutandis, that England could receive all Americans of British origin as well as all Europeans, Australians, New Zealanders, Rhodesians and Canadians of English lineage? How could they have imagined that a State like Israel, surrounded on all sides by hostile States, could live in any degree of stability or peace?
127.	In fact, the reply is simple. The imperialists did not want peace in that region. And the reason is this: there are in that area of the Middle East vast supplies of oil.
128.	But in this case would the Israelis, Palestinians and Arabs be only pawns in the hands of the great Powers? Would they be simply the tools of an underhanded struggle for economic domination of the area?
129.	If that is so, the necessary conclusions must be drawn.
130.	The situation is even more complicated because the Israeli population also grows according to a geometric progression; from the few tens of thousands which they were originally, they have now grown to several million, thanks to Jewish emigration from the four corners of the world, Thus we are simply witnessing a new form of settler colonization.
131.	May we dare to carry our analysis to its logical conclusion by asking a simple question. What if the underlying reason for the creation of the State of Israel was simply the anti-Semitism of the great Powers? In that case we might risk the following reasoning: Europeans do not like Jews; Hitler was not able to carry out his "final solution"; but since the Jewish question remains extant, the former anti-Nazi Powers found it more elegant and more useful for their long-term global strategy to create a Jewish homeland in Palestine.
132.	That is why we say the Israelis must cease to be only an international problem. They should cease to be the simple tools of zionism and customers of arms dealers; they must look reality squarely in the face and try to understand the Palestinian people.
133.	Turning now to the situation in southern Africa, we know as well as anybody that the resolutions of our Organization have changed nothing in the area. In point of fact, in that quarter of the world where it would be really indecent to speak of peace, security or justice — because they are conspicuous by their absence or, if they do exist, they are interpreted in a distorting mirror, unilaterally, in favour of
usurping minorities and of their near or distant allies — the situation remains the same.
134.	The joint and archaic alliance of illegality, of usurpation, of apartheid and imperialism continues to oppress and dominate the peoples of that area, in scorn or ignorance of the black man and with a pathological taste for half truth, It continues to give social, political, economic and cultural relations the same hollow justification directly inherited from the nineteenth century, according to the notorious theory of "continuity in evolution", which could be called more accurately "continuity in stagnation".
135.	Undo the increasingly threadbare cover of "the defence of the free world", this neo-colonialist, paternalistic, traditional or doctrinaire policy, though condemned in words, is in fact supported by the NATO Powers and the forces of capitalist imperialism.
136.	It is in fact quite evident that southern Africa remains one of the last bastions of lost causes and of minorities who call themselves the torch-bearers of a "civilizing mission". And it is in the name of that mission that we see perpetrated every day outrages, summary executions, massacres such as the one at Wiriyamu, genocide in Mozambique — all with the silent complicity of some and the material assistance of others, and all against the background of United Nations paralysis.
137.	We reject this alleged policy of appeasement consisting of an uninterrupted series of evasions based on a so-called differentiation among cases. In fact, such a policy could be justified only if we were to recognize the primacy of the inalienable rights of peoples over the dubious and uncertain right of States. On the basis of this last hypothesis, all is possible. Unfortunately, we are confronted with bad faith and inertia, which leads us to demand that an end be put to the sterile negotiations with South Africa concerning Namibia.
138.	In South-East Asia, just as similar causes produce similar effects, the setting is different but the substance of the problem is the same.
139.	In Indo-China we find ourselves faced with a striking example of a situation which some believed on the way to settlement following the Agreement of 27 January 1973,7 but one which carries within itself the seeds of a third war in Indo-China. The reasons for this precarious and ambiguous situation are varied: They are inherent in the very nature of the Agreement — this is an agreement which is fundamentally political but which has been thwarted by reservations that have served to encourage contractual agreements. They are inherent in the foreign interventions that continue in subtle forms, in the form, for instance, of "civilian advisers" to assist in the war effort in Viet-Nam and in the unjustifiable raids and bombardments and the scarcely disguised invasion of Cambodia, in support of regimes hardly to be called representative. These direct foreign interferences demonstrate in fact an unquenchable thirst for the maintenance of political and economic bastions, and thus the urge to dominate and the selfishness of certain Powers that still dream nostalgically of influence.

140.	The solutions proposed in this context can be at best improvised and unrealistic.
141.	The fundamental principles underlying a peaceful, just and lasting solution remain: equality of rights among peoples, as recognized by the Charter; the right of those same peoples to self-determination, and full respect for sovereignty and territorial integrity.
142.	Hence we hold it to be indispensable, first, that there be complete and genuine withdrawal of all forces of foreign intervention, whether in Indo-China, in Korea or in Cambodia; that the task of determining the conditions for participation in national and international political life be left to the peoples of those areas themselves, according to their own standards and not according to models imposed from outside; that the desire of those peoples to live in peace in accord with their own genius be recognized, so that they may live in a coherent society, not a society artificially held together or divided by any insincere allegiance to the sullied values of a foreign civilization; that an end be put to the chauvinism that has been elevated by some to a political principle, international in application but completely untenable because it runs contrary to the sovereignty of peoples.
143.	Unless these conditions arc achieved and respected, security in the Indo-Chinese peninsula and in South-East Asia will remain precarious and illusory,
144.	O temporal O mores! This feeling is further justified by our inability to ensure security throughout the world. The development and progress that have been achieved in weapons of mass destruction and the perfection of their means of delivery are such, in our time, that a generalized nuclear war seems, unless there is a miscalculation, highly improbable. The unleashing of a nuclear war by one or other of the super-Powers would inevitably end in genocide and collective suicide. All the great Powers can do now is engage in so-called "conventional" warfare. It is curious that the term "conventional" is used to describe a war that is so unconventional. In any case, a limited, classic type of war among great Powers, despite all the theories of "flexible response" or other theories, run the risk, in accordance with the "domino theory", of rapidly developing into a generalized nuclear war. We all know that no interest from now on is sufficiently great to justify such a holocaust. Consequently, the great Powers are forced to reach agreement. It is the end of the cold war and the beginning of detente.
145.	Thus the great Powers have become aware of the absurdity of their struggle and the sterility of their direct military confrontation. And thus we see yesterday's enemies renouncing what divided them, looking for things they have in common so that they may join forces and collaborate. This is true of Germany and Italy, which come into the Common Market beside Great Britain, Belgium, France and the Netherlands. This is the case of the United States of America, of Japan and of the Soviet Union, which are already beginning to co-operate beyond their ideological divisions. But since the political interests of the great Powers are not yet entirely identical, they wage war by proxy, with the third world in between. At any rate, they have to sell their armaments and keep their arms factories going.
146.	This is why we welcome, as we should, the efforts made by the Europeans in the field of organizing their
security, for this approach to the problem is in fact in accordance with the aims and principles of the Charter. It responds, furthermore, to European concerns and, where their interests are identical with those of others, to the concerns of all peoples.
147. But in spite of all, we cannot refrain from a certain scepticism in more general terms. In point of fact, the tendency of the great Powers and the super-Powers to negotiate among themselves has not improved or guaranteed in any absolute way the security of small and medium-size nations. The organization of co-operation, as we see it now in its exploratory and preliminary stages, may be carried out without the third world, at the latter's expense or even against its interests. The great Powers and the superpowers seem to be turning toward a consolidation of their positions and their respective advantages. Is it not, furthermore, symbolic and is it not one of the great paradoxes of our times, that the same small countries that previously were so noisily demanding the end of the cold war are today beginning to denounce the Russian-American rapproachement, which they regard as collusion? In the face of this contradiction between intentions and interpretations — a completely normal and healthy reaction on the part of a world disabused because often abused — it will be necessary, we believe, as the Preamble to the Charter tells us, to reaffirm and make real the equality of the rights of States through collective steps in connexion with security and international co-operation, and to create a new, more egalitarian order among peoples, large, medium-sized, or small, which would be tantamount to internationalizing social justice.
148.	Let us now turn to disarmament. We are, of course, gratified that a bipartite agreement has been reached between the Soviet Union and the United States on the prevention of nuclear war.8 But here again we cannot give way to unqualified jubilation. That agreement does not in particular solve, in a global way and with respect for the sovereignty and equality of all States, large, medium-sized or small, the problem of the diversification of nuclear weapons and weapons of mass destruction or their stockpiling, nor does it solve the problem of nuclear testing. In this connexion, we expect the Strategic Arms Limitation Talks to produce more positive results; otherwise security may well turn out to be an illusion. Military disengagement, the withdrawal of foreign troops and the liquidation of bases on foreign soil remain very much on the agenda, and progress achieved in these areas remains marginal.
149.	The small and medium-sized Powers, particularly those that are peripheral and belong to no alliance or military pact, feel rather frustrated by the role of mere spectators to which they have been relegated. Since disarmament is something that concerns us all, and not only the superpowers and the military blocs, we are more than ever convinced of the need to create conditions that will be propitious for the achievement of complete and immediate disarmament.
150.	The creation of zones of peace similar to that which is planned for the Indian Ocean would undoubtedly be one of
the instruments which we could use to achieve our goals of disarmament, peace and security. Actually, in the case of the Indian Ocean, the creation of a zone of peace will make it possible: for the countries concerned to get together in order to establish co-operation based on genuine mutual trust; to outlaw the present race, which in fact draws heavily on the theory of spheres of influence; to utilize the human and material resources of the countries in that area for purely peaceful purposes; to guarantee independence and the genuine sovereignty for those countries without risk of direct of indirect interference.
151.	But, again, there is many a slip 'twixt cup and lip, because the great Powers are putting forward the following objections to this generous and peaceful project: first, that the zone of peace might impede freedom of navigation on the high seas, and secondly that this liberty is generally recognized and will be defined at the forthcoming Third United Nations Conference on the Law of the Sea.
152.	That is why certain great Powers advocate, purely and simply, that the creation of zones of peace should await the convening of the Conference of the Law of the Sea — as if the freedom of the high seas and its exercise were incompatible with the desire for peace of the peoples of that area, and as if they did not know that the conclusions of that Conference will be legal and economic in nature and thus will not in any way take precedence over the collective political will of the littoral countries of the Indian Ocean.
153.	As far as we are concerned, last year we announced that the emergence of Madagascar to full sovereignty and to completely national and international responsibility make it imperative henceforth that it play fully the role which belongs to it in that part of the Indian Ocean where it is located.
154.	How has the Malagasy Government tried to live up to this role? First, by creating conditions for genuine national independence in all areas: the creation of an autonomous currency and central bank; the adoption of an outward-looking policy of friendship with all; the severance of alienating links with foreign countries, particularly with South Africa; and the evacuation of foreign troops and bases from its territory.
155.	The last two points should be particularly emphasized and analysed. In point of fact, by eliminating foreign bases and troops from its soil and by refusing to join the Southern Defence Pact, Madagascar has contributed in a significant way to creating a zone of peace in the Indian Ocean area, a position which is in accordance with the desires of non-aligned countries.
156.	The Malagasy Government has taken its place on the world scene particularly by being more active in international affairs — with the non-aligned countries, in OAU, in the United Nations and so on. Thus the Malagasy Government is helping liberation movements in Africa and elsewhere. It welcomes the proclamation of the independence of the former Portuguese colony of Guinea-Bissau and the Cape Verde Islands, It considers that that new State is juridically and morally entitled to international recognition and to participate in our work, if our Organization intends
to remain faithful to its ideals of freedom, progress and justice.
157. The Malagasy Government considers that the solution of the Korean problem depends on the determination of the Korean people itself to diminish tension and internal friction, to promote co-operation in all areas, to forge awareness of a common destiny, as set forth in the proposals of the North Korean Government, which we entirely support.
J58. The Malagasy Government also recognizes the Royal Government of National Union of Cambodia as the only .legitimate and legal Government, and supports the idea of the urgent need to restore in the United Nations and its system the rights of the Cambodian people to be represented by a Government free from any form of dependence or foreign allegiance.
159.	It also recognizes, with some 40 other States, that the Provisional Revolutionary Government of Viet-Nam is the authentic representative of the South Viet-Namese people. The Government and the people of Madagascar can never forget that they in fact owe their present independence to the heroic struggle of the Viet-Namese people; to the historic "No" of the fraternal people of Guinea; and to the brave combat waged by the dauntless people of Algeria.
160.	The Malagasy Government has followed with some sympathy the experience of the Government of Popular Unity of Chile. The policies of Salvador Allende were in accordance with the aspirations of the people, which has long been enslaved and frustrated by the alliance of reactionaries and monopolists. We pay a tribute to Mr. Allende, his courage, his honest and universal vision, and his universalism in the defence of genuinely independent nations and completely liberated peoples.
161.	Finally, the Malagasy Government is making its voice heard in international bodies on questions of monetary reform and in the Economic and Social Council, particularly on questions relating to the environment and the law of the sea.
162.	Thus we consider that the concept of the continental shelf and the definition which has been suggested are valid only for the great Powers. In point of fact, the criterion of the 200-metre isobath for the delimitation of the continental shelf is not applicable to a number of countries of the third world. The hydrography of that area has either not been carried out at all or has been done in summary fashion. Furthermore, there are a number of countries which have no or very little continental shelf. For example, a few miles from our coast one frequently finds the abyssal depths. Consequently, we would prefer the idea of an exclusive economic zone based on a distance, rather than a depth, criterion.
163.	With regard to the idea of the territorial sea, here again our position has been dictated by our desire to adapt everything to the realities instead of submitting to decisions imposed from outside. Up to now, the great Powers have determined the breadth of this territorial sea on the basis of cannon range. Thus, they adopted three nautical miles; and then — we do not know why or how — they decided to
increase that distance to 6 and then 12 miles  —  perhaps because the range of their ordnance grew accordingly. Nevertheless, at a time of intercontinental ballistic missiles and rockets, the criterion of the range of armaments for the delimitation of territorial waters no longer makes any sense,
164.	For a small island country such as ours, we prefer to choose another criterion in delimiting that area. Since we wish to protect, in so far as possible, our island from any possible intrusion, landing or invasion, we chose the concept of the time it takes for us to summon our coastal or air forces. That is why the Madagascar Government decided to increase the breadth of its territorial waters to 50 nautical miles, starting from the baseline, and the exclusive economic zone to 150 miles, starting from the same point.
165.	O temporal O mores! Our pessimism is finally justified by the iniquitous organization of present international economic relations. The political liberation of all continents is being achieved. But this political liberation could only be a delusion if it were bereft of any economic content.
166.	All delegations here stress as a Leitmotiv that the growing gap between the "haves" and the "have-nots" may seriously compromise international peace and security.
167.	We feel it is our duty to reaffirm that underdevelopment is not backwardness in development. It is, more or less, the result of an historical process — colonial and then neo-colonial exploitation by means of which developed countries empty the economies of the poor peripheral countries of their substance.
168.	Some euphemistically describe this colonial depredation as "deterioration in the terms of trade". It remains true that pillage of the resources of the third world continues in ever-more subtle forms. That is why these so-called developing countries are actually under-developing countries. They are in a state of perpetual under-development because the conditions which brought about this situation are continually recurring.
169.	An eminent person said that development is now the new name of peace.
170.	But we refuse categorically to follow those who support development by incantation, as if it were sufficient to speak about development for it to materialize. "Disarmed laws", said Cardinal de Retz, "are not to be respected". To overcome under-development we have to dismantle the whole machinery and bring about a drastic transformation in relations between the "haves" and the "have-nots" and also in the social relationships existing in our countries.
171.	To decolonize, to democratize, to make more moral international relations and trade is, of course, excellent; but we know that States never willingly renounce their interests. It is up to us, the countries of the third world, to force the rich countries to accept our points of view. We have the material ways and means of imposing the ideas which we believe are fair, since our countries contain in their soil and sub-soil the main natural resources of our planet, resources which are indispensable to the economic growth of the industrialized countries.
172.	We have the opportunity to organize ourselves and to adopt clear options on the basis of our common interests, despite our differences in civilization, language, ideology, religion or political systems.
173.	Furthermore, the developed countries themselves can set aside their differences and they do not hesitate to decide to sacrifice us to their strategies.
174.	As far as we are concerned, we henceforth refuse to entertain that dichotomy, that Manichaean division of the earth into rival East and West blocs, That is no longer in accordance with reality.
175.	As long as the developed countries have a common interest and a common goal — to assure their economic development, to the detriment of the poor countries — the world is naturally divided into two camps: the imperialist exploiters on the one hand and the exploited on the other. But as long as we are content to demand, to exhort, to make pressing appeals and to beg the great Powers to do certain things, we will not achieve results.
176.	As long as the richer countries continue to freeze their assets in London, Paris, Bonn, New York and Tokyo, the sums which the imperialists then lend to us at very high rates, or use to finance and arm Zionist armies, although they could be used to hasten the development of the third world; as long as we are content to mouth words such as "the freedom of peoples to determine their own destiny" —  which is only, after all, the freedom granted by imperialism to Governments which dispose of our peoples as they will, Governments which are docile — without giving any genuine economic and cultural content to that liberty; as long as we former colonized peoples remain in the wake of Europe, by clinging to the Commonwealth, by following the French or the European Community, by joining regional organizations dominated by a particular great Power; as long as we have not understood, as the Europeans have, that our strength comes from organized unity; as long as we, the peoples of the third world, are content simply to ask the rich countries to stabilize the prices of primary commodities, whereas we have the means to get together to impose and fix ourselves the sale price of our commodities; as long as we do not assist each other in our struggle for economic liberation as we did in our struggle for political liberation, we, the countries of the third world, will always remain peoples who are mere objects, because the rich countries, the self-styled democracies, have not hesitated and will not hesitate to send colonial expeditions, such as those sent to Indo-China, Algeria, Suez, Mozambique and Angola. They will not balk at aggression and economic exploitation and they will let us have, at best, the crumbs of their unprecedented development.
177.	Finally, it is obvious that our salvation will come from ourselves. We have to count on ourselves, rely on ourselves. We must not shuffle off our responsibilities onto others. We have to overcome our own weaknesses. It is a question of political will and determination.
178.	Those were the anxieties and preoccupations contained in our cry, "0 temporal O mores!" I think, Mr. President, you will understand why we pay a heartfelt tribute to the competence, skill and devotion of your predecessor, Mr. Stanislaw Trepczynski, a citizen of a great country which suffered particularly from war, racism and man's folly, who was able in such a masterly way to conduct the work of the twenty-seventh session.
179: It is also fitting that we should wish the Secretary-General and all his co-workers to continue to serve with devotion the noble causes of our Organization, which, according to the words of the Secretary-General, should be "a reliable instrument of world order and co-operation, accepted and respected by all Governments."
180.	But we are particularly happy to congratulate you, Mr. President, on your well-deserved election to preside over this twenty-eighth session of the General Assembly. That, following the Fourth Conference of Heads of States and Government of Non-Aligned Countries in Algiers, the representative of Ecuador, a developing country, should be elected to the presidency of the General Assembly — you, Mr. Benites, with your experience of international affairs and the aptitude and objectivity which we know are part of your character — is for us small countries full of significance. We see it as an earnest of the fact that the problems of the developing countries, which have been left outside the deliberations of mankind, will be examined with all the attention they deserve, because those countries represent the overwhelming majority of our planet.
181.	. We are pleased to offer you our entire co-operation, so that the work of this session will lead not only to a few more resolutions but also to concrete and significant results, so that the world may one day see wisdom victorious over man's folly.